Citation Nr: 0310999	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-12 542	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from May 1967 to July 
1991.

In a December 1994 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia denied, inter alia, entitlement to service connection 
on a direct basis for sore muscles.  While the veteran 
submitted a notice of disagreement in February 1995 in regard 
to the referenced rating decision, the record reflects that 
the veteran has not yet been issued a statement of the case 
(SOC) addressing the issue of entitlement to service 
connection for sore muscles on a direct basis.  

In May 1998, the RO in Columbia, South Carolina entered a 
rating decision which, inter alia, denied service connection 
for GERD; the rating decision also denied entitlement to 
service connection for joint pain on both a direct basis, and 
also pursuant to the provisions of 38 C.F.R. § 3.317 (Gulf 
War undiagnosed illness); and denied service connection for 
muscle pain pursuant to the provisions of 38 C.F.R. § 3.317.

In May 1999, the Board remanded several issues, including the 
issue of entitlement to service connection for GERD, to the 
RO for further development; the case was returned to the 
Board in August 2002.

In January 2003, Board denied the veteran's claims of 
entitlement to service connection for sore joints (to include 
as due to undiagnosed illness) and for sore muscles as due to 
undiagnosed illness.  As will be discussed in further detail 
below, while the issue listed on the title page of this 
action was also developed for appellate review, a decision as 
to that issue was deferred while the Board undertook 
evidentiary development.




REMAND

In March 2003, the Board undertook additional development 
with respect to the issue of entitlement to service 
connection for GERD pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development action requested by 
the Board has been completed and has resulted in the 
acquisition of the report of an April 2003 VA examination.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.

In the instant case, the veteran has not been afforded the 
opportunity to review the addition to the record pursuant to 
38 C.F.R. § 20.903(b) (2002), and he has not, in any event, 
waived his right to have the additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.

In addition, as noted in the Introduction, a December 1994 
rating decision denied entitlement to service connection for 
sore muscles on a direct basis.  The Board mentions this 
because further procedural action is required before the 
Board may take jurisdiction over this issue.  The record 
reflects that the veteran, in February 1995, expressed 
disagreement with, and his intention to appeal, the December 
1994 rating decision to the extent that service connection 
for sore muscles on a direct basis was denied.  Nevertheless, 
there is no indication that the veteran has been provided a 
statement of the case with respect to that issue.  Therefore, 
although the Board does not have jurisdiction to address the 
claim, it must be remanded for further development by the RO.  
See Manlincon v. West, 12 Vet. App. 238 (1999); see also 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.200, 
20.201 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a SOC to the 
veteran and his representative 
addressing the issue of entitlement 
to service connection for sore 
muscles on a direct basis.  The 
veteran and his representative 
should be clearly advised of the 
need to file a timely substantive 
appeal with respect to the December 
1994 rating decision.  If the 
veteran thereafter submits a timely 
substantive appeal with respect to 
this issue, the RO should undertake 
any other indicated development.  
If, and only if, a timely appeal is 
submitted, this issue should be 
certified on appeal to the Board.

2.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed with respect to the claim 
of service connection for GERD.  In 
particular, the RO should ensure 
that the new notification 
requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and 
the duty-to-assist regulations, 
found at 66 Fed. Reg. 45,620-32 
(Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002). 

3.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for GERD.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
files any medical records identified 
by the veteran which have not been 
secured previously.

4.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to service connection 
for GERD.  If appropriate, the RO 
should also readjudicate the issue 
of entitlement to service connection 
for sore muscles on a direct basis.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case in December 2001, and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

